—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (LaTorella, J.), dated October 22, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The undisputed facts establish that the vehicle driven by the plaintiff, Hector Zambrano, was traveling west on 41st Avenue in Queens. As Zambrano made a left turn across 41st Avenue, his vehicle collided with the defendant’s car, which was traveling east on 41st Avenue. Zambrano testified at his examination before trial that he did not see the defendant’s car before the accident notwithstanding that he stopped for five to six seconds to look for eastbound traffic on 41st Avenue.
Under these circumstances, Zambrano was clearly negligent in failing to see that which he should have seen by the proper use of his senses. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment (see, Feder v Greco, 240 AD2d 364). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.